               Case 1:20-cv-07619-ALC Document 42 Filed 04/16/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                                                04/16/2021
---------------------------------------------------------------------- x
 DAVID M. KIRK,                                                        :
                                                                       :
                                             Plaintiff,                :
                                                                       :            20-CV-7619 (ALC)
                  -against-                                            :
                                                                       :            ORDER
 CITIGROUP GLOBAL MARKETS HOLDINGS                                     :
 INC.,                                                                 :
                                                                       :
                                             Defendant.                :
 --------------------------------------------------------------------- x
 ANDREW L. CARTER, JR., District Judge:

            In accordance with today’s conference, the Court will accept the below cases as related to

 the instant action:

        •   Jacobson v. Citigroup Global Markets Holdings Inc., 21-cv-2384
        •   Yambo-Torres v. Citigroup Global Markets Holdings Inc., 21-cv-2386
        •   Allen v. Citigroup Global Markets Holdings Inc., 21-cv-2387
        •   Zellner v. Citigroup Global Markets Holdings Inc., 21-cv-2413
        •   Korovin v. Citigroup Global Markets Holdings Inc., 21-cv-32941

            Defendant is hereby GRANTED leave to file a motion to consolidate these cases (and

 the instant case) in accordance with the below schedule:

        • Defendant’s Opening Brief: May 7, 2021
        • Plaintiff’s Opposition Brief: May 21, 2021
        • Defendant’s Reply Brief: May 28, 2021

            Plaintiff’s Application for the Court to Request Pro Bono Counsel, ECF No. 33, is hereby

 DENIED, for the reasons stated at the conference.

            Defendant’s pending Motion to Dismiss, ECF No. 23, is hereby DENIED without

 prejudice to refile once the Court has issued its decision on the Motion to Consolidate.

            The Clerk of Court is directed to terminate ECF Nos. 23 and 33.


 1
     Plaintiff in this case has not yet rendered payment of the filing fee or submitted an IFP application.
         Case 1:20-cv-07619-ALC Document 42 Filed 04/16/21 Page 2 of 2




SO ORDERED.

Dated:       April 16, 2021
             New York, New York


                                    ____________________________________
                                          ANDREW L. CARTER, JR.
                                          United States District Judge
